 Case 8:19-cv-00886-VMC-SPF Document 166 Filed 07/02/19 Page 1 of 1 PageID 1930



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                      CLERK’S MINUTES

 CASE NO.: 8:19-cv-886-T-33SPF                               DATE:     July 2, 2019

 HONORABLE           VIRGINIA       M.      HERNANDEZ
 COVINGTON
 COMMODITY FUTURES TRADING COMMISSION                        PLAINTIFF COUNSEL
                                                             Jo Mettenburg
        Plaintiff,                                           Rachelle Bedke
                                                             Anita Crum
                                                             Jared Perez
 v.
                                                             DEFENDANT COUNSEL
 OASIS INTERNATIONAL GROUP, LIMITED, et al.                  A. Brian Phillips
                                                             Vincent Albert Citro
        Defendants                                           Scott S. Allen, Jr.
                                                             Allan Lerner (Telephonic)
 COURT REPORTER: Scott Gamertsfelder                         DEPUTY             Tamecika Lee
                                                             CLERK:
                                                             COURTROOM:         14B
 TIME: 8:58 AM - 10:31 AM
 TOTAL: 1 hour 31 minutes


PROCEEDINGS: MOTION HEARING re Joint MOTION for miscellaneous relief, specifically
Requesting a Track Three Designation by Commodity Futures Trading Commission (Doc. 121)



The Court heard argument from counsel.

The Court DENIED the Joint Motion requesting a track three designation (Doc. 121).

The Court stayed mandatory discovery until there is a ruling on the preliminary injunction.

The Court directed Ms. Mettenburg to provide additional supplements.
